JOINT FILING AND SOLICITATION AGREEMENT WHEREAS, certain of the undersigned are stockholders, direct or beneficial, of O’Charley’s Inc., a Tennessee corporation (the “Company”); WHEREAS, Crescendo Partners II, L.P., Series Z (“Crescendo Partners II”), Crescendo Investments II, LLC, Crescendo Partners III, L.P., Crescendo Investments III, LLC, Eric Rosenfeld, Douglas Benham, Anthony Bergamo, Arnaud Ajdler and Gregory Monahanwish to form a group for the purpose of seeking representation on the Board of Directors of the Company at the 2008 annual meeting of stockholders of the Company, or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof (the “2008 Annual Meeting”) and for the purpose of taking all other action necessary to achieve the foregoing. NOW, IT IS AGREED, this 21st day of December 2007 by the parties hereto: 1.In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), each of the undersigned (collectively, the “Group”) agrees to the joint filing on behalf of each of them of statements on Schedule 13D, and any amendments thereto, with respect to the securities of the Company.Each member of the Group shall be responsible for the accuracy and completeness of his/its own disclosure therein, and is not responsible for the accuracy and completeness of the information concerning the other members, unless such member knows or has reason to know that such information is inaccurate. 2.So long as this Agreement is in effect, each of the undersigned shall provide written notice to Olshan Grundman Frome Rosenzweig & Wolosky LLP (“Olshan”) of (i) any of their purchases or sales of securities of the Company; or (ii) any securities of the Company over which they acquire or dispose of beneficial ownership.Notice shall be given no later than 24 hours after each such transaction. 3.Each of the undersigned agrees to form the Group for the purpose of soliciting proxies or written consents for the election of the persons nominated by the Group to the Board of Directors of the Company at the 2008 Annual Meeting and for the purpose of taking all other actions incidental to the foregoing. 4.Crescendo Partners II agrees to bear all expenses incurred in connection with the Group’s activities, including expenses incurred by any of the parties in the Solicitation.Notwithstanding the foregoing, Crescendo Partners II shall not be required to reimburse any party for (i) out-of-pocket expenses incurred by a party in the aggregate in excess of $250 without Crescendo Partners II’s prior written approval; (ii) the value of the time of any party; (iii) legal fees incurred without Crescendo Partner II’s prior written approval; or (iv) the costs of any counsel, other than Olshan, employed in connection with any pending or threatened litigation without Crescendo Partner II’s prior written approval. 5.The relationship of the parties hereto shall be limited to carrying on the business of the Group in accordance with the terms of this Agreement.Such relationship shall be construed and deemed to be for the sole and limited purpose of carrying on such business as described herein.Nothing herein shall be construed to authorize any party to act as an agent for any other party, or to create a joint venture or partnership, or to constitute an indemnification.Nothing herein shall restrict any party’s right to purchase or sell securities of the Company, as he/it deems appropriate, in his/its sole discretion, provided that all such sales are made in compliance with all applicable securities laws. 6.This Agreement may be executed in counterparts, each of which shall be deemed an original and all of which, taken together, shall constitute but one and the same instrument, which may be sufficiently evidenced by one counterpart. 7.In the event of any dispute arising out of the provisions of this Agreement or their investment in the Company, the parties hereto consent and submit to the exclusive jurisdiction of the Federal and State Courts in the State of New York. 8.Any party hereto may terminate his/its obligations under this Agreement on 24 hours’ written notice to all other parties, with a copy by fax to Steven Wolosky at Olshan, Fax No. (212) 451-2222. 9.Each party acknowledges that Olshan shall act as counsel for both the Group and Crescendo Partners II and its affiliates relating to their investment in the Company. 10.Each of the undersigned parties hereby agrees that this Agreement shall be filed as an exhibit to a Schedule 13D pursuant to Rule 13d-1(k)(1)(iii) under the Exchange Act. [SIGNATURE PAGE TO FOLLOW] 2 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the day and year first above written. CRESCENDO PARTNERS II, L.P., SERIES Z By: Crescendo Investments II, LLC General Partner By: /s/ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO INVESTMENTS II, LLC By: /s./ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO PARTNERS III, L.P. By: Crescendo Investments II, LLC General Partner By: /s/ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO INVESTMENTS III, LLC By: /s/ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member /s/ Eric Rosenfeld ERIC ROSENFELD /s/ Douglas Benham DOUGLAS BENHAM /s/ Anthony Bergamo ANTHONY BERGAMO /s/ Arnaud Ajdler ARNAUD AJDLER /s/ Gregory Monahan GREGORY MONAHAN
